Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor comprising: a multilayer body including a plurality of laminated dielectric layers and a plurality of inner electrodes and including a first main surface and a second main surface opposed to each other in a laminating direction of the dielectric layers and the inner electrodes, a first side surface and a second side surface opposed to each other in a width direction orthogonal or substantially orthogonal to the laminating direction, and a first end surface and a second end surface opposed to each other in a length direction orthogonal or substantially orthogonal to the laminating direction and the width direction; and an outer electrode electrically connected to the plurality of inner electrodes and provided on a surface of the multilayer body; wherein the multilayer body includes: a first multilayer ceramic structure including a plurality of laminated first dielectric layers, a plurality of first inner electrodes, and a plurality of second inner electrodes; a second multilayer ceramic structure including a plurality of laminated second dielectric layers, a plurality of third inner electrodes, and a plurality of fourth inner electrodes; an intermediate body between the first multilayer ceramic structure and the second multilayer ceramic structure in the laminating direction and not including the plurality of inner electrodes; a first connection electrode electrically connecting the 40plurality of first inner electrodes; a second connection electrode electrically connecting the plurality of second inner another one of the first multilayer ceramic structure and the second multilayer ceramic structure includes the outer electrode and the plurality of inner electrodes electrically connected via the first connection wire and the second connection wire; and a current route from the first connection electrode via the first connection wire to the one of the third connection electrode and the fourth connection electrode and a current route from the second connection electrode via the second connection wire to the another one of the third connection electrode and the fourth connection electrode have different lengths.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “another one of the first multilayer ceramic structure and the second multilayer ceramic structure includes the outer electrode and the plurality of inner electrodes electrically connected via the first connection wire and the second connection wire; and a current route from the first connection electrode via the first connection wire to the one of the third connection electrode and the fourth connection electrode and a current route from the second connection electrode via the second connection wire to the another one of the third connection electrode and the fourth connection electrode have different lengths” in combination with the other claim limitations. 
Regarding independent claim 3, the prior art fails to teach or suggest, alone or in combination:
a distance from the first connection electrode to a center position of the first multilayer ceramic structure in the length direction and a distance from the third connection electrode to a center position of the second multilayer ceramic structure in the length direction are equal or substantially equal to each other; and a distance from the second connection electrode to the center position of the first multilayer ceramic structure in the length direction and a distance from the fourth connection electrode to the center position of the second multilayer ceramic structure in the length direction are equal or substantially equal to each other.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a distance from the first connection electrode to a center position of the first multilayer ceramic structure in the length direction and a distance from the third connection electrode to a center position of the second multilayer ceramic structure in the length direction are equal or substantially equal to each other; and a distance from the second connection electrode to the center position of the first multilayer ceramic structure in the length direction and a distance from the fourth connection electrode to the center position of the second multilayer ceramic structure in the length direction are equal or substantially equal to each other” in combination with the other claim limitations. 
Cited Prior Art
Sasaki et al (US 2003/0030510) teaches relevant art in Fig. 3.
Lee et al (US 7688568) teaches relevant art in Fig. 3-4.
PARK et al (US 2015/0014036) teaches relevant art in Fig. 1-2.
AHN et al (US 2015/0041202) teaches relevant art in Fig. 1-2.
LEE et al (US 2015/0116966) teaches relevant art in Fig. 1-2.
Ellmore et al (US 2015/0146343) teaches relevant art in Fig. 2.
Bultitude (US 2018/0012706) teaches relevant art in Fig. 3-12.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848